Citation Nr: 1708687	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for status post lumbar surgery with degenerative joint disease and intervertebral disc syndrome.  

2.  Entitlement to an increased disability rating higher than 10 percent for degenerative arthritis of the cervical spine.  

3.  Entitlement to a compensable initial disability rating for status post right thumb surgery with degenerative joint disease.  

4.  Entitlement to a compensable initial disability rating for status post hammer toe surgery of the right fifth digit.  

5.  Entitlement to a compensable initial disability rating for status post hammer toe surgery of the left fifth digit.

6.  Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for right knee disability, to include as due to an undiagnosed illness.     


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2010, November 2014, and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The January 2010 rating decision, in pertinent part, granted service connection for status post lumbar surgery with degenerative joint disease and intervertebral disc syndrome, and assigned a 10 percent initial rating effective from October 1, 2009; granted service connection for status post hammer toe surgery of the right fifth digit, and assigned a noncompensable initial evaluation effective from October 1, 2009; granted service connection for status post hammer toe surgery of the lefht fifth digit, and assigned a noncompensable initial evaluation effective from October 1, 2009; and granted service connection for status post right thumb surgery with degenerative joint disease, and assigned a noncompensable initial evaluation effective from October 1, 2009.

The November 2014 rating decision, in pertinent part, denied the claim for an increased disability rating for degenerative arthritis, cervical spine, and denied the claim for service connection for degenerative joint disease, right knee.  The Veteran filed a timely notice of disagreement, a Statement of the Case was issued in November 2016, and the Veteran filed a timely substantive appeal in January 2017.  Therefore, the Board has jurisdiction to review the issues and they are listed as issues on appeal on the title page of this remand.  

The February 2015 rating decision granted entitlement to service connection for GERD and assigned a noncompensable initial disability rating effective June 27, 2014.  The Veteran filed a timely notice of disagreement concerning the initial rating assignment and a Statement of the Case was issued in November 2016.  The Veteran filed a timely substantive appeal in January 2017.  Therefore, the Board has jurisdiction to review the issue of entitlement to an initial compensable rating for GERD and it is listed as an issue on appeal on the title page of this remand.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran misses work due to his service-connected status post lumbar surgery with degenerative joint disease and intervertebral disc syndrome, but the Veteran has not argued and the record does not otherwise reflect that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, the Veteran has reported receiving ongoing medical treatment at the McDonald Army Health Center at Fort Eustis.  While there are some records from the facility associated with the claims file, it does not appear that the complete treatment records were requested or otherwise associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is required to request the identified treatment records.    

In addition, the Veteran was last provided a VA medical examination concerning his status post lumbar surgery with degenerative joint disease and intervertebral disc syndrome in April 2016.  In this respect, the Board finds that the VA examination report does not satisfy the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  The case of Correia, id., found that the provisions of 38 C.F.R. § 4.59 (2016) require that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The April 2016 examination report does not indicate whether the range-of-motion findings were obtained on active motion and passive motion or in weight-bearing and nonweight-bearing.  Accordingly, a new VA medical examination is required.

Further, the Veteran was last provided a VA medical examination concerning his service-connected degenerative arthritis of the cervical spine in August 2014.  At that time, the VA examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS) and did not have radiculopathy part and parcel to the degenerative arthritis of the cervical spine.  However, a disability benefits questionnaire (DBQ) dated in June 2015 indicated that the Veteran had IVDS and mild radiculopathy of the bilateral upper extremities.  However, it is unclear as to whether the June 2015 physician considered that the Veteran is service-connected for carpal tunnel syndrome of the left upper extremity.  Accordingly, the evidence indicates that there has been a material change in the Veteran's service-connected disability and the Board finds that a new VA medical examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

The Board also finds that new VA medical examinations must be provided concerning the status post right thumb surgery with degenerative joint disease, status post hammer toe surgery of the right fifth digit, and status post hammer toe surgery of the left fifth digit.  Concerning his right thumb, the Veteran was last provided a VA medical examination in 2009, more than seven years ago.  The Veteran was last provided VA medical examinations for his feet in 2010 (which included an assessment of his service-connected bilateral pes planus), more than six years ago.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Court has held that VA's duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the gap in time since the Veteran's last VA examinations and Correia, supra, the Board finds that new VA examinations are required.

Concerning GERD, the Veteran was provided a VA medical examination in November 2014.  At the time of the VA examination, there were no findings of vomiting, nausea, arm or shoulder pain, or dysphagia.  However, in a VA Form 9, received by VA in January 2017, the Veteran stated that he had difficulty with food intake, vomiting, and muscle pain.  Given the Veteran's reported symptoms, which indicate a change in severity of the disability since the November 2014 VA examination, the Board finds that a new VA examination is required.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Finally, concerning the claim for service connection for right knee disability, the Board finds that a new VA examination is required.  Review of treatment records dated in 2014 show a diagnosis of arthritis.  During active service, the Veteran reported that his knees buckled.  Review of in-service records note a diagnosis of enthesopathy of the right knee.  However, at separation from active service, the Veteran did not report any pain of the knee.  A VA medical opinion was obtained in November 2014.  The examiner opined that the Veteran's right knee disability was "less likely as not" incurred in or caused by the right knee enthesopathy.  However, there was no mention of the Veteran's complaint of his knees giving out during service nor was there any consideration of the Veteran's recent statements that he has experienced pain since active service.  The examiner's opinion is inadequate and a new VA examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter and ask him to identify all VA and non-VA medical providers from whom he has received treatment for the disabilities on appeal, which have not already been obtained, and to complete and return the requisite authorization forms for each identified private medical treatment provider. 

2.  Request all records from the McDonald Army Health Center at Fort Eustis.  Document all efforts to obtain the records and notify the Veteran of any negative response.

3.  The Veteran must be provided a new VA medical examination for his status post lumbar surgery with degenerative joint disease and intervertebral disc syndrome.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

The examiner must address all manifestations of the Veteran's status post lumbar surgery with degenerative joint disease and intervertebral disc syndrome, to include:

a.  Record the results of range-of-motion testing for pain on BOTH active and passive motion AND on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should explain why that is so.

b.  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

c.  Address whether the Veteran has experienced incapacitating episodes during the last 12-month period.

d.  Address any neurological manifestations due to the lumbar spine disability.

Rationale must be provided for all opinion rendered.

4.  The Veteran must be provided a new VA medical examination for his degenerative arthritis of the cervical spine.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

The examiner must address all manifestations of the degenerative arthritis of the cervical spine, to include:

a.  Record the results of range-of-motion testing for pain on BOTH active and passive motion AND on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should explain why that is so.

b.  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

c.  Address whether the Veteran has experienced incapacitating episodes during the last 12-month period.

d.  Address any neurological manifestations of the cervical spine.  

Rationale must be provided for the opinions reached and the examiner should address the findings of intervertebral disc syndrome and radiculopathy found on examination in June 2015.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected status post right thumb surgery with degenerative joint disease.   The claims file must be available to the examiner for review and the examiner must indicate that the review was completed.  The examiner must address the following:  

a.  Record the results of range-of-motion testing for pain on BOTH active and passive motion AND on weight-bearing and nonweight-bearing for the right thumb AND opposite paired joint.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should explain why that is so.

b.  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

Rationale must be provided for any opinion reached.  

6.  Schedule the Veteran for a VA medical examination for his left and right fifth digit hammertoes.  The claims file must be made available for review and the examiner must note that the review was completed.  Any indicated tests and studies must be completed.  The examiner must report all manifestations of the Veteran's hammertoes and address the following:  

a.  Record the results of range-of-motion testing for pain on BOTH active and passive motion AND on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should explain why that is so.

b.  Address whether the Veteran's functional ability is limited during flare-ups or when the toes are used repeatedly over a period of time. The examiner should provide the degree of any additional range of motion loss due to repeated use on use or during flare-ups.   If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

c.  To the extent possible, the examiner should clinically distinguish any symptoms attributable to the Veteran's service-connected bilateral pes planus.  The examiner is cautioned that the case of Mittleider v. West, 11 Vet. App. 181 (1998) held that when it is not possible to separate the effects of the service-connected condition at issue from a disability not at issue, such signs and symptoms should be attributed to the service-connected condition at issue.

7.  Schedule the Veteran for a VA examination to assess the current severity of his GERD.  The Veteran's claims file must be reviewed and the examiner must note that the review was completed.  Any medically indicated tests and studies should be completed.  The examiner should report all symptomatology resulting from the Veteran's GERD.

8.  Schedule the Veteran for a VA examination concerning his claimed right knee disability.  The claims file must be made available for review and the examiner must note that a review was completed.  Following review of the claims file, the examiner is asked to address the following: 

Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is causally or etiologically related to active service.

In rendering the requested opinion, the examiner must address the diagnosis of enthesopathy in service, the Veteran's reports of his knees giving out in the February 2009 report of medical history, the Veteran's belief that his knee disability is related to rigorous physical activity during active service, and the Veteran's complaints in 2014 that his knee pain has existed since active service.

Rationale must be provided for the opinion proffered.

9.  After the above requested development, and any other necessary development, has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




